 Case 3:20-cv-02069-H-BGS Document 10 Filed 12/10/20 PageID.66 Page 1 of 2



 1    Daley & Heft, LLP
      Attorneys at Law
 2
      Mitchell D. Dean [SBN 128926]
 3    Lee H. Roistacher [SBN 179619]
      462 Stevens Avenue, Suite 201
 4
      Solana Beach, CA 92075
 5    Telephone: (858) 755-5666
      Facsimile: (858) 755-7870
 6
      E-mail:     mdean@daleyheft.com
 7                lroistacher@daleyheft.com
 8
      Attorneys for Defendant
 9    AARON RUSSELL
10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12    HENRY BILS, individually and as                Case No.: 20-CV-2069-H-BGS
13    Successor in Interest to NICHOLAS
      BILS, deceased,                                JOINT MOTION TO EXTEND
14                                                   RESPONSE DATE
15                 Plaintiff,
16          v.                                       Courtroom: 15A
                                                     Judge:     Hon Marilyn L. Huff
17
      COUNTY OF SAN DIEGO, a                         Trial Date: None set
18    municipal entity, Deputy AARON
19    RUSSELL, an individual, and DOES
      1 through 10, inclusive,
20
21                 Defendant.
22
           Plaintiff HENRY BILS and defendant AARON RUSSELL, by and through
23
     their counsel, stipulate and consent and request an order providing Russell an
24
     extension to February 15, 2021 to file a response to plaintiff’s Complaint. Civ. LR
25
     12.1; Fed. R. Civ. P. 6(b)(1). This is the same day the County of San Diego’s
26
     response is due. See ECF Doc. No. 4 (Order Granting Joint Motion to Extend
27
     Response Time).
28
                                                     1
              Joint Motion to Extend Response Date                     Case No. 20-CV-2069-H-BGS
 Case 3:20-cv-02069-H-BGS Document 10 Filed 12/10/20 PageID.67 Page 2 of 2



 1          Good cause exists for the extension. Plaintiff and the County anticipate
 2   mediating the case within the next 60 days, which may eliminate the need for a
 3   responsive pleading and this Court’s resolution of any Rule 12 motion.
 4   Also, there is a related criminal prosecution against Russell stemming from the
 5   same underlying events raised in plaintiff’s complaint. The County filed a motion
 6   to stay the action pending resolution of the pending parallel criminal proceedings,
 7   which is set to be heard by this Court on December 21, 2020. Russell has joined
 8   this motion. See ECF Doc. No. 8. Therefore, it is anticipated that this extension
 9   will result in the conservation of judicial resources since it will permit
10   determination of the stay motion prior to any litigation regarding the pleadings or
11   discovery.
12          The joint motion will not impact any existing court-scheduled dates or
13   prejudice any of the parties to this litigation. There have been no previous
14   extensions given to Russell.
15    Dated: December 10, 2020                       Daley & Heft, LLP
16    By:                                            /s/ Mitchell D. Dean
17                                                   Mitchell D. Dean
                                                     Lee H. Roistacher
18
                                                     Attorneys for Defendant
19                                                   AARON RUSSELL
                                                     E-mail: mdean@daleyheft.com
20
                                                              lroistacher@daleyheft.com
21
22    Dated: December 10, 2020                       THE COCHRAN FIRM,
23                                                   CALIFORNIA
      By:                                            /s/ Brian Dunn
24                                                   Attorneys for Plaintiff, HENRY BILS
25                                                   bdunn@cochranfirm.com

26
27
28
                                                     2
              Joint Motion to Extend Response Date                       Case No. 20-CV-2069-H-BGS
